—In a proceeding pursuant to Family Court Act article 8, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Westchester County (Tolbert, J.), entered August 12, 1997, as, after a hearing, dismissed the petition.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly dismissed the mother’s petition for a permanent order of protection upon determining that she failed to establish by a preponderance of the evidence that the father committed acts constituting the family offenses of harassment in the second degree or assault in the third degree (see, Family Ct Act §§ 812, 832; Matter of Ross v Ross, 152 AD2d 580). The determination as to whether the father committed such acts was a disputed factual issue for the Family Court to resolve. As the trier of fact, its determination regarding the credibility of the witnesses is entitled to great weight (see, Matter of Campbell v Desir, 251 AD2d 402; Matter of Platsky v Platsky, 237 AD2d 610). Its determination was supported by the evidence.
The mother’s remaining contentions are without merit. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.